THREADGILL, Chief Judge.
James Davis III appeals a judgment and sentence for manslaughter. We affirm the judgment and sentence, strike a portion of the costs imposed, and remand.
Davis challenges the imposition of public defender’s fees and court costs. The written sentence reflects a sum of $280 in court costs. Of this amount, $253 represents mandatory costs which need not be separately identified at the time of imposition. See Reyes v. State, 655 So.2d 111, 117 (Fla. 2d DCA 1995). The remainder of the costs are discretionary costs which must be individually announced in a manner sufficient for the defendant to know the legal basis for the cost imposed. Id. We, therefore, affirm costs in the amount of $253, but strike the remainder of the costs because they were not individually announced.
The trial court also orally imposed public defender’s fees in the amount of $600. The written judgment and sentence do not, however, reflect these fees. We, therefore, remand for the written judgment and sentence to be conformed to the oral pronouncement. Martin v. State, 657 So.2d 920 (Fla. 2d DCA 1995). Also, on remand the costs that were stricken may be reimposed upon compliance with Reyes.
Affirmed; costs stricken and remanded.
SCHOONOVER and PATTERSON, JJ., concur.